DETAILED ACTION
This communication is responsive to the application filed on 03/29/2019

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
The present application is a continuation (CON.) of application No. 15/383208 filed on 12/19/2016, which is patented No. 10296871 on 05/21/2019, which is a continuation (CON.) of application No. 19/992823 filed on 12/29/2011, which patented No. 9524297 on 12/20/2016, and which is also relationship to 371 of PCP/US2011/067943 filed on 12/29/2011.

Preliminary Amendment
Acknowledge has been recorded to the preliminary amendment filed on 08/15/2019 for amending the claims such that claims 1-49 are canceled, and claims 50-74 are added as the new claims; hence, claims 50-74 are pending in this application for examination.
Acknowledge has been entered to the pending claims 50-74. The claims have been amended because “it is requested that the claim fees required for the subject application be calculated based upon the claims as presented in the subject application after entry of the within Preliminary Amendment. The claim fees associated with the 25 total claims that include 4 independent claims) are being submitted concurrently with this Preliminary Amendment. No new matter is believed to have been added to the subject application as a result of the within amendments” (see Applicant’s Remarks filed on 08/15/2019). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 70-74 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “mean for providing…” in lines 4 and 16 of claim 70. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 50-74 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,296,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the management of collaborative teams, in particular, claim limitations as show the following table:
Instant Application 16/370348
U.S. Patent No. 10,296,871
Claim 50 (new). One or more non-transitory machine-readable media storing instructions that are capable of being executed by one or more servers, the one or more servers being capable of communicating, when the one or more servers are in operation, via one or more networks with remote computer platforms, the instructions when executed by the one or more servers resulting in the one or more servers being capable of performing operations comprising: 

providing document-related information that is to be communicated via the one or more 

providing user chat message information that is to be communicated via the one or more networks, during the online collaborative editing; 

wherein: 

the one or more servers are capable of associating, based upon user input, the one or more documents with (1) the one or more groups and (2) one or more project names of one or more projects associated with the one or more groups; 





the user-selected metadata tag information is also to enable searching based upon the one or more project names; 

one or more notifications are to be provided to the one or more users to indicate creation of the one or more projects; one or more other documents stored by the one or more of the computer platforms are to be automatically identified for sharing among the users of the one or more groups; automatic identification of the one or more other documents for the sharing among the users of the one or more groups is to be determined based at least in part upon whether the one or more other documents are stored in one or more locations. 
 
51 (new). The one or more non-transitory machine-readable media of claim 50, wherein: the user editing requests are to be generated during the online collaborative editing; and duringPRELIMINARY AMENDMENTPage 4 Serial Number: 16/370,348Dkt: P41718USC-C1the online collaborative editing, the one or more documents are to be modified based upon the document-related information, in or near real-time to reflect the user editing requests.  



53 (new). The one or more non-transitory machine-readable media of claim 52, wherein: one or more subsets of the users of the one or more groups are to be restricted from modifying the one or more documents; and the document-related information comprises tracking-related information to track: one or more times and one or more dates of one or more document changes.  

54 (new). The one or more non-transitory machine-readable media of claim 53, wherein: one or more other notifications are to be provided to indicate the one or more document changes; the one or more software applications comprise: a spreadsheet application;  PRELIMINARY AMENDMENTPage 5 Serial Number: 16/370,348Dkt: P41718USC-C1 Filing Date: 29 March 2019a word processing application; and/or a presentation application; and the one or more documents comprise a word processing document, a spreadsheet document, and/or a presentation document.  




56 (new). The one or more non-transitory machine-readable media of claim 55, wherein: the one or more documents are to be encrypted.  

57 (new). The one or more non-transitory machine-readable media of claim 56, wherein: the user editing requests are to be generated simultaneously.  

58 (new). The one or more non-transitory machine-readable media of claim 57, wherein: the remote computer platforms are to store local copies of the one or more documents; and the local copies are to be updated based upon the document-related information.  

59 (new). The one or more non-transitory machine-readable media of claim 58, wherein: the local copies of the one or more documents are for use during the collaborative editing.  

60 (new). The one or more non-transitory machine-readable media of claim 59, wherein:
  
PRELIMINARY AMENDMENTPage 6 Serial Number: 16/370,348Dkt: P41718USC-C1Filing Date: 29 March 2019one or more changes to one or more of the local copies are to be synchronized across all others of the local copies and the one or more documents, as stored, at the one or more servers; the one or more document changes, as stored at the one or more servers, are to be pushed to the computer 

***Claims 61-65 (one or more servers), claims 66-69 (a method implemented using one or more servers), claims 70-74 (one or more servers…comprising: “mean for…” recite the limitations similar to claim limitations in claims 50-60, respectively and correspondingly, therefore, the claims are rejected under the same reasons set forth in rejections of claims 50-60.

***Claim 61-74 of instant application recites limitations, in comparison, that are similar to claims 12-46 of US Patent No. 10,296,871; and therefore, are rejected as double patent as well.

servers, the one or more servers being capable of communicating, when the one or more servers are in operation, via one or more networks with remote computer platforms, the instructions when executed by the one or more servers resulting in the one or more servers being capable of performing operations comprising: 

providing document-related information that is to be communicated via the one or more 


providing user chat message information that is to be communicated via the one or more networks, during the online collaborative editing; 
wherein: 
the one or more documents are to be associated with (1) the one or more groups and (2) one or more project names associated with the one or more groups; 


 of being tagged with user-selected metadata tag information, to indicate association of the one or more documents with the one or more project names; 
the one or more project names are associated with one or more projects; 
the user-selected metadata tag information is also to enable searching based upon the one or more project names; 

one or more notifications are to be provided to the one or more users to indicate commencement of the one or more projects; one or more other documents stored by the one or more of the computer platforms are to be automatically identified for sharing among the users of the one or more groups; automatic identification of the one or more other documents for the sharing among the users of the one or more groups is to be determined based at least in part upon whether the one or more other documents are stored in one or more designated locations.
 
    2. The one or more non-transitory machine-readable media of claim 1, wherein: the user editing requests are to be generated during the online collaborative editing; and during the online collaborative editing, the one or more documents are to be modified based upon the document-related information, in or near real-time to reflect the user editing requests. 
   
 

 

 4. The one or more non-transitory machine-readable media of claim 3, wherein: one or more subsets of the users of the one or more groups are to be restricted from modifying the one or more documents; and the document-related information comprises tracking-related information to track: one or more times and one or more dates of one or more document changes. 

5. The one or more non-transitory machine-readable media of claim 4, wherein: one or more other notifications are to be provided to indicate the one or more document changes; the one or more software applications comprise: a spreadsheet application; a word processing application; and/or a presentation application; and the one or more documents comprise a word processing document, a spreadsheet document, and/or a presentation document. 
 



7. The one or more non-transitory machine-readable media of claim 6, wherein: the one or more documents are to be encrypted. 

8. The one or more non-transitory machine-readable media of claim 7, wherein: the user editing requests are to be generated simultaneously. 
9. The one or more non-transitory machine-readable media of claim 8, wherein: the remote computer platforms are to store local copies of the one or more documents; and the local copies are to be updated based upon the document-related information. 

10. The one or more non-transitory machine-readable media of claim 9, wherein: the local copies of the one or more documents are for use during the collaborative editing. 

 11. The one or more non-transitory machine-readable media of claim 10, wherein: 
one or more changes to one or more of the local copies are to be synchronized across all others of the local copies and the one or more documents, as stored, at the one or more servers; the one or more document changes, as stored at the one or more servers, are to be pushed to the computer platforms; and/or the 

***Claims 12-46 are essentially the same as claims 1-11 except that they set forth the claimed invention as one or more servers and method rather one or more non-transitory machine-readable media, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-11.  


***In comparison, claims 12-46 of the US Patent No. 10,296,871 recite limitations which are similar to the limitations recite in claims 61-74 of the instant application 16/370348.




Allowable Subject Matter
Claims 50-74 are allowable by the same reasons as the parent application 15/383,208 (patent No. 10296871) as indicated in the NOA mailed on 01/03/2019 (pages 2-4) if claims 50-74 are amended to overcome the Claim Interpretation, and Double Patenting rejections as set forth details above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169